per curiam:
La peticionaria Odette Olmeda Díaz solicita que revoquemos una resolución del Tribunal de Circuito de Apelaciones, Circuito Regional VI, que desestimó un re-curso de revisión por falta de jurisdicción, toda vez que no *598se notificó la presentación del recurso a la Junta de Apela-ciones del Sistema de Administración de Personal (en ade-lante la J.A.S.A.P.). A tenor de lo dispuesto en la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2172, confirmamos el dictamen recurrido.
I — I
Odette Olmeda Díaz fue separada de su puesto de Agente Especial II en el Negociado de Investigaciones Es-peciales por el Departamento de Justicia, luego de celebrar una vista informal. La peticionaria apeló ante la J.A.S.A.P., la cual, por su parte, sostuvo la acción tomada por el Departamento de Justicia.
Inconforme con dicho dictamen, Olmeda presentó un re-curso de revisión ante el Tribunal de Circuito de Apelaciones. Dicho foro desestimó el recurso toda vez que la peticionaria no lo notificó a la J.A.S.A.P., en conformidad con la See. 4.2 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, supra. Solicitada la reconsideración, ésta fue denegada.
Oportunamente, Olmeda Díaz acudió ante nos y alegó como único error que el Tribunal de Circuito de Apelacio-nes incidió al denegar el recurso por falta de jurisdicción. En su petición sostiene que el recurso de revisión fue noti-ficado a la agencia recurrida, el Departamento de Justicia, dentro del plazo dispuesto. Sostiene que el departamento era la única otra parte en el caso y que la J.A.S.A.P. era el organismo administrativo apelativo de cuya decisión se re-curría y no era la agencia recurrida.
Examinada la petición de certiorari y la comparecencia del Procurador General, concluimos que el Tribunal de Cir-cuito de Apelaciones interpretó correctamente la Ley de Procedimiento Administrativo Uniforme del Estado Libre *599Asociado de Puerto Rico. Sin embargo, en vista de la fre-cuencia con que se está presentando ante nos recursos con la misma controversia, hemos decidido aclarar la norma procesal que se debe seguir en los recursos de revisión administrativa.
HH HH
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. see. 2101 et seq., dispuso expresamente el trámite apelativo que re-giría la revisión de las decisiones de las agencias incluidas. Con excepción de las entidades, funciones y actividades ex-presamente excluidas, la ley aplica a todos los procedi-mientos administrativos ante todas las agencias. Para ase-gurar que la mayor parte del Gobierno de Puerto Rico estuviese cubierto, la Sec. 1.3(a) de la ley define agencia en' su dimensión más abarcadora:
(a) “Agencia” significa cualquier junta, cuerpo, tribunal exa-minador, corporación pública, comisión, oficina independiente, división, administración, negociado, departamento, autoridad, funcionario, persona, entidad o cualquier instrumentalidad del Estado Libre Asociado de Puerto Rico u organismo administra-tivo autorizado por ley a llevar a cabo funciones de reglamen-tar, investigar, o que pueda emitir una decisión, o con facultad para expedir licencias, certificados, permisos, concesiones, acre-ditaciones, privilegios, franquicias, acusar o adjudicar .... (En-fasis suplido.) 3 L.P.R.A. sec. 2102(a).
La Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico dispuso un trámite apelativo en los casos en que las decisiones de la agencia debían o podrían ser revisadas por el Tribunal Superior. Recientemente la Ley de la Judicatura de Puerto Rico de 1994 y sus enmiendas de 1995 modificaron este esquema para disponer que el Tribunal de Circuito de Ape-*600¡aciones tenía competencia para revisar “las decisiones, ór-denes y resoluciones de cualquier agencia administrativa de acuerdo con los términos y condiciones establecidos por la [Ley de Procedimiento Administrativo Uniforme]”. Ley Núm. 248 de 25 de diciembre de 1995, Leyes de Puerto Rico, pág. 1469.
Como parte de los cambios introducidos en 1995 para reformar el sistema judicial, se enmendó la Sec. 4.1 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2171, para atemperarla a los cambios en el esquema apelativo. El Art. 6 de la Ley Núm. 247 de 25 de diciembre de 1995 (3 L.P.R.A. see. 2172) específicamente enmendó el trámite apelativo y dispuso lo siguiente:
Una parte adversamente afectada por una orden o resolución final de una agencia y que haya agotado todos los remedios provistos por la agencia o por el organismo administrativo ape-lativo correspondiente podrá presentar una solicitud de revi-sión ante el Tribunal de Circuito de Apelaciones, dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la sec. 3.15 de est[a Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico], cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presentación oportuna de una moción de reconsideración. La parte notificará la presentación de la solicitud de revisión a la agencia y a todas las partes dentro del término para solicitar dicha revisión. La notificación podrá hacerse por correo.
En los casos de impugnación de subasta, la parte adversa-mente afectada por una orden o resolución final de la agencia, o de la entidad apelativa de subastas, según sea el caso, podrá presentar una solicitud de revisión ante el Tribunal de Circuito de Apelaciones dentro de un término de diez (10) días contados a partir del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o la entidad apelativa, o dentro de los diez (10) días de haber transcurrido el plazo dis-puesto por la sec. 3.19. La mera presentación de una solicitud de revisión al amparo de esta sección no tendrá el efecto de paralizar la adjudicación de la subasta impugnada.
*601La competencia sobre el recurso de revisión será del Circuito Regional correspondiente al lugar donde se planee, se esté lle-vando o se haya llevado a cabo la actividad o incidente que hubiera dado lugar a la controversia. Si la actividad o incidente se está llevando a cabo, o hubiere ocurrido en más de una re-gión judicial, se podrá presentar el recurso de revisión en cual-quiera de los Circuitos correspondientes a tales regiones. (En-fasis suplido.) 3 L.RR.A. see. 2172.
Esta disposición establece que una parte adversamente afectada por una decisión de una agencia o un organismo apelativo puede solicitar al Tribunal de Circuito de Apelaciones que revise la decisión dentro de un término de treinta (30) días. También dispone que la presentación de la solicitud de revisión tiene que notificarse a todas las partes y a la agencia.
De la citada Sec. 4.1 se desprende con claridad que lo que se revisará judicialmente es la decisión de la agencia que finalmente adjudica la controversia entre las partes. En los casos de los organismos apelativos administrativos, la agencia a la cual se refiere el estatuto es la entidad apelativa que finalmente resuelve el caso y de cuya revisión se recurre al foro judicial.
Por ende, la notificación de la presentación de la solici-tud de revisión tiene que hacerse tanto a la agencia recu-rrida como a las partes en el foro administrativo. Cuando una de las partes en el foro apelativo administrativo es otra agencia de gobierno se le tiene que notificar la presen-tación de la solicitud de revisión en calidad de parte.
En el caso particular de autos, la J.A.S.A.P. es un organismo administrativo apelativo con amplios poderes de adjudicación de las controversias en materias de personal del servicio público. Su función consiste en decidir una controversia fáctica entre partes, que de ordinario son un empleado público y una agencia gubernamental.
Una parte afectada adversamente por una determinación de la J.A.S.A.P. a favor de la agencia nominadora puede solicitar la revisión judicial de la decisión ante el *602Tribunal de Circuito de Apelaciones. En ese caso, la J.A.S.A.P. es la agencia recurrida. A su vez, la agencia no-minadora, en este caso el Departamento de Justicia, es la parte recurrida.
Por lo tanto, a tenor de la See. 4.2 de la Ley de Procedi-miento Administrativo Uniforme del Estado Libre Aso-ciado de Puerto Rico, supra, tanto la J.A.S.A.P. como agen-cia recurrida, como el Departamento de Justicia, parte recurrida, tenían que ser notificados de la presentación de la solicitud de revisión judicial.
Es claro que el Tribunal de Circuito de Apelaciones, Cir-cuito Regional VI, correctamente desestimó el recurso pre-sentado en este caso por la falta de notificación a la agencia recurrida, la J.A.S.A.P., dentro del plazo dispuesto por el estatuto. El foro apelativo no tenía jurisdicción para revi-sar la determinación de la J.A.S.A.P. Véase Méndez v. Corp. Quintas San Luis, 127 D.P.R. 635, 637 (1991). Se confirma su dictamen.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Fuster Berlingeri emitió una opinión disidente, a la cual se une el Juez Presidente Señor Andréu García. El Juez Asociado Señor Rebollo López disintió sin opinión escrita.